              Case 2:17-cr-00111-JCC Document 134 Filed 05/12/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR17-0111-JCC
10                             Plaintiff,
11          v.                                               ORDER

12   JESSICA ASHBY,

13                             Defendant.
14

15          This matter comes before the Court on Defendant’s motion for a judicial recommendation
16   for transfer to home confinement (Dkt. No. 130). Defendant is currently serving a 54-month
17   sentence imposed for a non-violent drug offense. (See id. at 2; Dkt. Nos. 91, 92.) Her projected
18   release date with full credit for good conduct time is February 1, 2021. (See Dkt. No. 130 at 2.)
19          Defendant asks the Court to recommend to the Bureau of Prisons that she be transferred
20   to home confinement to serve the remainder of her sentence pursuant to the Coronavirus Aid,
21   Relief, and Economic Security Act, Pub. L. No. 116-136, the Second Chance Act of 2007, and
22   18 U.S.C. § 3621. (See generally id.) The parties’ briefing recognizes that the Bureau of Prisons
23   retains sole authority to transfer Defendant to home confinement, (id. at 1–2, Dkt. No. 132 at 1–
24   2), and the Government describes the Bureau of Prisons’ efforts to minimize the spread of the
25   coronavirus and to screen and transfer those inmates eligible for home confinement, (Dkt. No.
26   132 at 5–7).


     ORDER
     CR17-0111-JCC
     PAGE - 1
              Case 2:17-cr-00111-JCC Document 134 Filed 05/12/20 Page 2 of 2




 1          The Court declines to intrude upon the Bureau of Prisons’ statutory mandate to determine

 2   whether Defendant is eligible for a transfer to home confinement. Accordingly, Defendant’s

 3   motion for a judicial recommendation for transfer to home confinement (Dkt. No. 130) is

 4   DENIED.

 5          DATED this 12th day of May 2020.




                                                        A
 6

 7

 8
                                                        John C. Coughenour
 9                                                      UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR17-0111-JCC
     PAGE - 2
